UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2012 Commission File Number: 0-30628 ALVARION LTD. (Translation of registrant’s name into English) 21A Habarzel Street, Tel Aviv 69710, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Alvarion Ltd. (the “Registrant”) hereby advises that its Annual General Meeting of Shareholders (the “Meeting”) was held on September 10, 2012 at its offices in Tel-Aviv, Israel. One hour before the time scheduled for the Meeting, the shares present in person or represented by proxy constituted less than 33.33% of the voting power of the Registrant. Accordingly, a quorum was not present at the Meeting. In accordance with the Registrant’s Articles of Association, the Chairman of the Meeting, with the consent of the holders of a majority of the voting power represented at the Meeting in person or by proxy, resolved to adjourn the Meeting to the same day a later time, at the offices of the Registrant. At the adjourned Meeting, the necessary quorum (consisting of any two shareholders attending the adjourned Meeting in person or by proxy) was present and all items on the agenda were duly adopted by a majority of the votes present (in person or by proxy). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALVARION LTD. Date: September 11, 2012 By: /s/ Leor Porat Name: Leor Porat Title: General Counsel and Corporate Secretary
